

SETTLEMENT AGREEMENT AND RELEASE


This Settlement Agreement and Release (the “Agreement”), dated as of March 15,
2007, is made by and between Crescent International, Ltd., (“Crescent”) and
Power 3 Medical Products, Inc., a New York corporation (“Power 3”).


WHEREAS, on October 28, 2004 Power 3 issued to Crescent a $200,000 principal
amount convertible debenture (the “Debenture”), a common stock purchase warrant
(the “Warrant”), and an additional investment right (the “Rights Agreement”)(the
Debenture, Warrant, and Rights Agreement shall collectively be referred to as
the “Transaction Documents”); 


WHEREAS, Power 3 desires to issue, and Crescent desires to accept, three million
(3,000,000) shares of common stock in full satisfaction of the Debenture and all
obligations arising pursuant to the Transaction Documents;


NOW, THEREFORE, in consideration of the mutual conditions and covenants
contained in this Agreement, and for other good and valuable consideration, the
sufficiency and receipt of which is hereby acknowledged, it is hereby
stipulated, consented to and agreed by and among Power 3 and Crescent as
follows:


1. Power 3 shall issue three million (3,000,000) shares of common stock (the
“Common Stock”) to Crescent in full satisfaction of the Debenture and all
obligations arising pursuant to the Transaction Documents. Upon issuance of the
Common Stock, Crescent shall return, via overnight delivery, the original
Debenture to Power 3. Notwithstanding the foregoing, if Crescent does not
receive gross proceeds of at least three hundred thousand ($300,000) dollars
from the sale of all of the Common Stock, Power 3 shall pay to Crescent an
amount equal to the difference between such gross proceeds and $300,000 (the
“Make-Up Payment”). As collateral for the Make-Up Payment, the Company shall
deposit one million shares of common stock in escrow (the “Escrow Stock”)
pursuant to the escrow agreement attached hereto as Exhibit A.


2. Crescent shall provide Power3 with an accounting of Crescent’s sales of the
Common Stock. In the event that Crescent is entitled to a Make-Up Payment,
Crescent shall be entitled to receive gross proceeds from the sale of the Escrow
Stock in an amount equal to the Make-Up Payment and shall provide Power3 with an
accounting of such Escrow Stock sales. Once Crescent has received gross proceeds
from the sale of the Escrow Stock equal to the Make-Up Payment, Crescent shall
return any excess proceeds and the remaining unsold Escrow Shares to Power3
within three (3) business days.


3. Crescent will not directly or indirectly sell an amount of the Common Stock
or Escrow Stock exceeding fifteen percent (15%) of the average daily trading
volume of Power3’s common stock on the OTC Bulletin Board, as reported by
Bloomberg L.P. However, said restriction shall not apply on any trading day
during which the average daily trading volume exceeds 500,000 shares.


4. In consideration of the foregoing, Crescent releases and discharges Power 3,
Power 3’s officers, directors, principals, control persons, past and present
employees, insurers, successors, and assigns (“Power 3 Parties”) from all
actions, cause of action, suits, debts, dues, sums of money, accounts,
reckonings, bonds, bills, specialties, covenants, contracts, controversies,
agreements, promises, variances, trespasses, damages, judgments, extents,
executions, claims, and demands whatsoever, in law, admiralty or equity, which
against Power 3 Parties ever had, now have or hereafter can, shall or may, have
for, upon, or by reason of any matter, cause or thing whatsoever, whether or not
known or unknown, from the beginning of the world to the day of the date of this
Release arising under the Debenture and the Transaction Documents.


 
 

--------------------------------------------------------------------------------

 
5.  In consideration of the foregoing, Power 3 releases and discharges Crescent,
Crescent’s officers, directors, principals, managers, control persons, past and
present employees, insurers, successors, and assigns (“Crescent Parties”) from
all actions, cause of action, suits, debts, dues, sums of money, accounts,
reckonings, bonds, bills, specialties, covenants, contracts, controversies,
agreements, promises, variances, trespasses, damages, judgments, extents,
executions, claims, and demands whatsoever, in law, admiralty or equity, which
against Crescent Parties ever had, now have or hereafter can, shall or may, have
for, upon, or by reason of any matter, cause or thing whatsoever, whether or not
known or unknown, from the beginning of the world to the day of the date of this
Release arising under the Debenture and the Transaction Documents.


6. Power 3 and Crescent each understand and agree that this Agreement (including
all of its terms) is forever deemed confidential between them. Except as
required under the statutes, rules or regulations of any federal or state
government, government agency or court of competent jurisdiction, each of Power
3 and Crescent, and their respective counsel, shall not disclose or divulge any
of the matters underlying this Agreement, or any of the terms or substance of
this Agreement to others.


7. All parties acknowledge and represent that: (a) they have read the Agreement;
(b) they clearly understand the Agreement and each of its terms; (c) they fully
and unconditionally consent to the terms of this Agreement; (d) they have had
the benefit and advice of counsel of their own selection; (e) they have executed
this Agreement, freely, with knowledge, and without influence or duress; (f)
they have not relied upon any other representations, either written or oral,
express or implied, made to them by any person; and (g) the consideration
received by them has been actual and adequate.


8. This Agreement contains the entire agreement and understanding concerning the
subject matter hereof between the parties and supersedes and replaces all prior
negotiations, proposed agreement and agreements, written or oral. Each of the
parties hereto acknowledges that neither any of the parties hereto, nor agents
or counsel of any other party whomsoever, has made any promise, representation
or warranty whatsoever, express or implied, not contained herein concerning the
subject hereto, to induce it to execute this Agreement and acknowledges ands
warrants that it is not executing this Agreement in reliance on any promise,
representation or warranty not contained herein.


9. This Agreement may not be modified or amended in any manner except by an
instrument in writing specifically stating that it is a supplement, modification
or amendment to the Agreement and signed by each of the parties hereto.


10. Should any provision of this Agreement be declared or be determined by any
court or tribunal to be illegal or invalid, the validity of the remaining parts,
terms or provisions shall not be affected thereby and said illegal or invalid
part, term or provision shall be severed and deemed not to be part of this
Agreement.


 
 

--------------------------------------------------------------------------------

 
11. This Agreement shall be governed by and construed in accordance with the
laws of the State of New York, without regard to principles of conflicts of
laws. Any action brought by either party against the other concerning the
transactions contemplated by this Agreement shall be brought only in the state
courts of New York or in the federal courts located in the state of New York.
Both parties and the individuals executing this Agreement and other agreements
on behalf of the Company agree to submit to the jurisdiction of such courts and
waive trial by jury. The prevailing party shall be entitled to recover from the
other party its reasonable attorney’s fees and costs.


12. This Agreement may be executed in counterparts, each of which, when all
parties have executed at least one such counterpart, shall be deemed an
original, with the same force and effect as if all signatures were appended to
one instrument, but all of which together shall constitute one and the same
Agreement.

 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have duly executed this Agreement as of the date
first indicated above.




CRESCENT INTERNATIONAL, LTD.
By: 
 
By: /s/ Maxi Brezzi 
Name: Maxi Brezzi
Title: Authorized Signatory
Cantara (Switzerland) SA
84, Av. Louis-Casaï
CH 1216 COINTRIN
Switzerland
Tel.: +41 22 791 7256
Fax: +41 22 791 7171
Email: cantara@dmitrust.com
 
 
POWER3 MEDICAL PRODUCTS, INC.
 
 
By: /s/ Steven B. Rash
Name: Steven B. Rash
Title: Chief Executive Officer
3400 Research Forest Drive, Suite B2-3
Woodlands, Texas 77381
Tel: (281) 466-1600
Fax: (281) 466-1481
Email: srash@power3medical.com


